 
 
IB 
Union Calendar No. 417 
111th CONGRESS 2d Session 
H. R. 1064 
[Report No. 111–688, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2009 
Mr. Scott of Virginia (for himself, Mr. Castle, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Lewis of Georgia, Mr. Connolly of Virginia, Mr. Cao, Ms. Corrine Brown of Florida, Ms. Watson, Mr. Weiner, Mr. Sestak, Mr. Kennedy, Mrs. Christensen, Mr. Grijalva, Mr. McGovern, Mr. Cummings, Ms. Bordallo, Mr. Serrano, Mr. Markey of Massachusetts, Mr. Hastings of Florida, Mr. Fattah, Mr. Nadler of New York, Ms. Kilpatrick of Michigan, Ms. DeGette, Mr. Honda, Ms. Sutton, Mr. Clay, Ms. Waters, Mr. Johnson of Georgia, Ms. Norton, Ms. Jackson-Lee of Texas, Ms. Zoe Lofgren of California, Ms. Hirono, Mrs. Capps, Ms. Wasserman Schultz, Mr. McDermott, Ms. Woolsey, Mrs. Lowey, Mr. Cohen, Mr. Meeks of New York, Mr. Ellison, Ms. Loretta Sanchez of California, Mr. Hinchey, Mr. Davis of Illinois, Ms. Shea-Porter, Mr. Sarbanes, Mr. Tierney, Ms. Eddie Bernice Johnson of Texas, Mr. Brady of Pennsylvania, Mr. Davis of Alabama, Mr. Faleomavaega, Ms. Clarke, Mr. Bishop of Georgia, Mr. Ryan of Ohio, Mrs. Napolitano, Mr. Rush, Mr. Payne, Ms. Schakowsky, Mr. Stark, Mr. Carson of Indiana, Mr. Al Green of Texas, Ms. Moore of Wisconsin, Mr. Scott of Georgia, Mr. Cleaver, Mr. Hinojosa, Mr. Watt, Mr. Filner, Mr. Miller of North Carolina, Mr. Ruppersberger, and Mr. Rangel) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and Labor, Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
December 16, 2010 
Reported from Committee on the Judiciary with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

December 16, 2010
Referral to the Committees on Education and Labor, Energy and Commerce, and Financial Services extended for a period ending not later than December 17, 2010


December 17, 2010
Referral to the Committees on Education and Labor, Energy and Commerce, and Financial Services extended for a period ending not later than December 21, 2010 


December 21, 2010
Referral to the  Committees on Education and Labor, Energy and Commerce, and Financial Services extended for a period ending not later than December 22, 2010


December 22, 2010
Additional sponsors: Mr. Moran of Virginia, Mr. Frank of Massachusetts, Mr. Kucinich, Mr. Jackson of Illinois, Mr. Delahunt, Mr. Gonzalez, Mr. Clyburn, Ms. Matsui, Mr. Butterfield, Mr. Sablan, Mr. Kildee, Mr. Murphy of Connecticut, Mr. Holt, Mr. Conyers, Mr. Thompson of Mississippi, Ms. Fudge, Ms. Richardson, Mr. Doyle, Mr. Hare, Mr. Sherman, Mr. Towns, Mr. Berman, Mr. Gutierrez, Mr. Langevin, Mr. George Miller of California, Mr. Meek of Florida, Ms. Edwards of Maryland, Mrs. Davis of California, Mr. Sires, Mr. Rodriguez, Mr. Pastor of Arizona, Ms. Schwartz, Mr. Bishop of New York, Ms. Slaughter, Mr. Wexler, Mr. Boucher, Mr. Capuano, Mr. Driehaus, Mr. Israel, Mr. Van Hollen, Mr. Jones, Ms. DeLauro, Mr. Perriello, Mr. Nye, Mr. Souder, Mr. Waxman, Mr. Platts, Mr. Wittman, Mr. Wolf, Mr. DeFazio, Mr. Loebsack, Mrs. Myrick, Mr. Pierluisi, Mr. Quigley, Ms. Kaptur, Mr. Blumenauer, Mr. Rothman of New Jersey, Ms. Berkley, Mr. Forbes, Mr. Bilbray, Mr. Tonko, Mr. Tim Murphy of Pennsylvania, Mr. Reyes, Mr. Moore of Kansas, Mr. Baca, Mr. Price of North Carolina, Mr. Welch, Mr. Ehlers, Mr. Ortiz, Mr. Cooper, Mr. Abercrombie, Mr. Andrews, Mr. Braley of Iowa, Mr. Walz, Mr. Courtney, Mr. Yarmuth, Ms. McCollum, Ms. Roybal-Allard, Mr. Kissell, Mr. Mollohan, Mr. Murtha, Mr. Kanjorski, Mr. Cuellar, Mr. Stupak, Mr. Ellsworth, Mr. Smith of New Jersey, Mr. Engel, Mr. LaTourette, Mr. Holden, Mr. Hodes, Mr. McIntyre, Mr. Klein of Florida, Mr. Ackerman, Mr. Pomeroy, Mr. Snyder, Mr. Perlmutter, Ms. Kilroy, Ms. Eshoo, Mr. Kagen, Mr. Hill, Mr. Doggett, Mr. Boswell, Mr. Michaud, Mr. Crowley, Mr. Pascrell, Mr. Larsen of Washington, Mr. Maffei, Mr. Carney, Mr. Cardoza, Mr. Berry, Mr. Thompson of California, Mr. Oberstar, Mr. Olver, Mr. Arcuri, Mr. Spratt, Mr. King of New York, Mr. Griffith, Ms. Linda T. Sánchez of California, Mr. Lynch, Mr. Mitchell, Mr. Chandler, Mr. Davis of Tennessee, Mr. Upton, Mr. Grayson, Mr. Rahall, Mr. Higgins, Mr. Luján, Mr. Salazar, Mr. Wilson of Ohio, Mr. McMahon, Mr. Pallone, Mrs. Maloney, Mr. Gordon of Tennessee, Ms. Kosmas, Mr. Altmire, Ms. Pingree of Maine, Mr. Dicks, Mr. Patrick J. Murphy of Pennsylvania, Mrs. Emerson, Ms. Velázquez, Ms. Titus, Mr. Kingston, Mrs. McCarthy of New York, Mrs. Dahlkemper, Ms. Baldwin, Mr. Edwards of Texas, Ms. Speier, Mr. Visclosky, Mr. Neal of Massachusetts, Ms. Tsongas, Mr. Boccieri, Mr. Space, Mr. Schrader, Ms. Markey of Colorado, Mr. Peters, Mr. Levin, Mr. Lipinski, Mr. McNerney, Mr. Wu, Ms. Chu, Mr. Hall of New York, Mr. Massa, Mr. Ross, Mr. Heinrich, Ms. Herseth Sandlin, and Mr. Garamendi


December 22, 2010
The  Committees on Education and Labor, Energy and Commerce, and Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on February 13, 2009




A BILL 
To provide for evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to help build individual, family, and community strength and resiliency to ensure that youth lead productive, safe, healthy, gang-free, and law-abiding lives. 
 
 
1.Short titleThis Act may be cited as the Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education Act or the Youth PROMISE Act. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Definitions. 
Title I—Federal coordination of local and tribal juvenile justice information and efforts 
Sec. 101. PROMISE Advisory Panel. 
Sec. 102. Geographic assessment of resource allocation. 
Title II—PROMISE Grants 
Sec. 200. Purposes. 
Subtitle A—PROMISE Assessment and Planning grants 
Sec. 201. PROMISE Assessment and Planning grants authorized. 
Sec. 202. PROMISE Coordinating Councils. 
Sec. 203. Needs and strengths assessment. 
Sec. 204. PROMISE Plan components. 
Sec. 205. Authorization of appropriations. 
Subtitle B—PROMISE Implementation grants 
Sec. 211. PROMISE Implementation grants authorized. 
Sec. 212. PROMISE Implementation grant application requirements. 
Sec. 213. Grant award guidelines. 
Sec. 214. Reports. 
Sec. 215. Authorization of appropriations. 
Subtitle C—General PROMISE grant provisions 
Sec. 221. Non-supplanting clause. 
Sec. 222. Grant application review panel. 
Sec. 223. Evaluation of PROMISE grant programs. 
Title III—PROMISE Research Centers 
Sec. 301. Establishment of the National Research Center for Proven Juvenile Justice Practices. 
Sec. 302. Grants for Regional Research Proven Practices Partnerships. 
Title IV—Youth–oriented Policing Services 
Sec. 401. Purpose. 
Sec. 402. Definitions. 
Sec. 403. Grants to State, local, and tribal law enforcement agencies to hire and train youth-oriented policing officers. 
Sec. 404. Establishment of Center for Youth-oriented Policing. 
Sec. 405. Authorization of appropriations. 
Title V—Enhanced Federal support of local law enforcement 
Subtitle A—Comprehensive gang prevention and relief  
Sec. 501. Short title. 
Sec. 502. Designation as a comprehensive gang prevention and relief area. 
Sec. 503. Interagency Gang Prevention Task Force. 
Sec. 504. Authorization of appropriations. 
Subtitle B—Community and police collaboration 
Sec. 511. Gang prevention grants. 
Subtitle C—City Youth Violence Recovery 
Sec. 521. Grants to prevent or alleviate the effects of youth violence. 
Title VI—PRECAUTION Act 
Sec. 601. Short title. 
Sec. 602. Purposes. 
Sec. 603. Definitions. 
Sec. 604. National Commission on Public Safety Through Crime and Delinquency Prevention. 
Sec. 605. Innovative crime and delinquency prevention and intervention strategy grants. 
Title VII—Additional improvements to juvenile justice 
Sec. 701. Youth Victim and Witness Assistance Program. 
 
Sec. 31707. Authorization of appropriations. 
Sec. 702. Expansion and reauthorization of the Mentoring Initiative for system-involved youth. 
Sec. 703. Study on adolescent development and sentences in the Federal system. 
Sec. 704. Partnerships with professional athletic leagues. 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Office of Juvenile Justice and Delinquency Prevention. 
(2)CommunityThe term community means a unit of local government or an Indian Tribe, or part of such a unit or Tribe, as determined by such a unit or Tribe for the purpose of applying for a grant under this Act. 
(3)Designated geographic areaThe term designated geographic area means a 5-digit postal ZIP Code assigned to a geographic area by the United States Postal Service. 
(4)Evidence-basedThe term evidence-based, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice (including a service, program, or strategy) that has statistically significant juvenile delinquency and criminal street gang activity reduction outcomes when evaluated by— 
(A)an experimental trial, in which participants are randomly assigned to participate in the practice that is the subject of the trial; or 
(B)a quasi-experimental trial, in which the outcomes for participants are compared with outcomes for a control group that is made up of individuals who are similar to such participants. 
(5)InterventionThe term intervention means the provision of programs and services that are supported by research, are evidence-based or promising practices, and are provided to youth who are involved in, or who are identified by evidence-based risk assessment methods as being at high risk of continued involvement in, juvenile delinquency or criminal street gangs, as a result of indications that demonstrate involvement with problems such as truancy, substance abuse, mental health treatment needs, or siblings who have had involvement with juvenile or criminal justice systems. 
(6)Juvenile delinquency and criminal street gang activity preventionThe term juvenile delinquency and criminal street gang activity prevention means the provision of programs and resources to children and families who have not yet had substantial contact with criminal justice or juvenile justice systems, that— 
(A)are designed to reduce potential juvenile delinquency and criminal street gang activity risks; and 
(B)are evidence-based or promising educational, health, mental health, school-based, community-based, faith-based, parenting, job training, social opportunities and experiences, or other programs, for youth and their families, that have been demonstrated to be effective in reducing juvenile delinquency and criminal street gang activity risks. 
(7)PromisingThe term promising, when used with respect to a practice relating to juvenile delinquency and criminal street gang activity prevention and intervention, means a practice that is not evidence-based, but— 
(A)that has outcomes from an evaluation that demonstrate that such practice reduces juvenile delinquency and criminal street gang activity; and 
(B)about which a study is being conducted to determine if such practice is evidence-based. 
(8)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, the Northern Mariana Islands, and any other territories or possessions of the United States. 
(9)YouthThe term youth means— 
(A)an individual who is 18 years of age or younger; or 
(B)in any State in which the maximum age at which the juvenile justice system of such State has jurisdiction over individuals exceeds 18 years of age, an individual who is such maximum age or younger. 
IFederal coordination of local and tribal juvenile justice information and efforts 
101.PROMISE Advisory Panel 
(a)Organization of State advisory group member representativesSection 223(f) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is amended— 
(1)by striking paragraph (1) and inserting the following: 
 
(1)Organization of state advisory group member representativesThe Administrator shall provide technical and financial assistance to a nonpartisan, nonprofit organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986, to assist such organization in carrying out the functions specified in paragraph (2). To receive such assistance, an organization shall— 
(A)be governed by individuals who— 
(i)have been appointed by a chief executive of a State to serve as a State advisory group member under subsection (a)(3); and 
(ii)are elected to serve as a governing officer of such organization by a majority of the Chairs (or Chair-designees) of all such State advisory groups; 
(B)include member representatives from a majority of such State advisory groups, who shall be representative of regionally and demographically diverse States and jurisdictions; and 
(C)annually seek appointments by the chief executive of each State of one State advisory group member and one alternate State advisory group member from each such State to implement the advisory functions specified in subparagraphs (D) and (E) of paragraph (2), including serving on the PROMISE Advisory Panel, and make a record of any such appointments available to the public.; and 
(2)in paragraph (2), by amending subparagraph (D) to read as follows: 
 
(D)advising the Administrator with respect to particular functions or aspects of the work of the Office, and appointing a representative, diverse group of members of such organization under paragraph (1) to serve as an advisory panel of State juvenile justice advisors (referred to as the PROMISE Advisory Panel) to carry out the functions specified in subsection (g); and. 
(b)PROMISE Advisory PanelSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end the following new subsection: 
 
(g)PROMISE advisory panel 
(1)FunctionsThe PROMISE Advisory Panel required under subsection (f)(2)(D) shall— 
(A)assess successful evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention carried out by PROMISE Coordinating Councils under such Act; 
(B)provide the Administrator with a list of individuals who have experience in administering or evaluating practices that serve youth involved in, or at risk of involvement in, juvenile delinquency and criminal street gang activity, from which the Administrator shall select individuals who shall— 
(i)provide to the Administrator peer reviews of applications submitted by units of local government and Indian tribes pursuant to title II of such Act, to ensure that such applications demonstrate a clear plan to— 
(I)serve youth as part of an entire family unit; and 
(II)coordinate the delivery of service to youth among agencies; and 
(ii)advise the Administrator with respect to the award and allocation of PROMISE Planning grants to local and tribal governments that develop PROMISE Coordinating Councils, and of PROMISE Implementation grants to such PROMISE Coordinating Councils, pursuant to title II of such Act; 
(C)develop performance standards to be used to evaluate programs and activities carried out with grants under title II of the Youth PROMISE Act, including the evaluation of changes achieved as a result of such programs and activities related to decreases in juvenile delinquency and criminal street gang activity, including— 
(i)prevention of involvement by at-risk youth in juvenile delinquency or criminal street gang activity; 
(ii)diversion of youth with a high risk of continuing involvement in juvenile delinquency or criminal street gang activity; and 
(iii)financial savings from deferred or eliminated costs, or other benefits, as a result of such programs and activities, and the reinvestment by the unit or Tribe of any such savings; and 
(D)provide the Center for Youth-oriented Policing with a list of individuals the Panel recommends for membership on the Youth-oriented Policing Services Advisory Board, pursuant to section 403(c) of the Youth PROMISE Act. 
(2)Annual reportNot later than 18 months after the date of the enactment of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel shall prepare a report containing the findings and determinations under paragraph (1)(A) and shall submit such report to Congress, the President, the Attorney General, and the chief executive and chief law enforcement officer of each State, unit of local government, and Indian Tribe.. 
(c)Authorization of appropriationsSection 299(a)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)(1)) is amended to read as follows: 
 
(1)There are authorized to be appropriated to carry out this title— 
(A)$6,800,000 for fiscal year 2010; 
(B)$7,800,000 for fiscal year 2011; 
(C)$8,800,000 for fiscal year 2012; 
(D)$11,000,000 for fiscal year 2013; and 
(E)$13,600,000 for fiscal year 2014.. 
102.Geographic assessment of resource allocation 
(a)Grant for collection of data To determine needSubject to the availability of appropriations, the Administrator shall award a grant, on a competitive basis, to an organization to— 
(1)collect and analyze data related to the existing juvenile delinquency and criminal street gang activity prevention and intervention needs and resources in each designated geographic area; 
(2)use the data collected and analyzed under paragraph (1) to compile a list of designated geographic areas that are in need of resources to carry out juvenile delinquency and criminal street gang activity prevention and intervention; 
(3)use the data collected and analyzed under paragraph (1) to rank such areas in descending order by the amount of need for resources to carry out juvenile delinquency and criminal street gang activity prevention and intervention, ranking the area with the greatest need for such resources highest; and 
(4)periodically update the list under paragraph (2) and the rankings under paragraph (3) as the Administrator determines to be appropriate. 
(b)Data sourcesIn compiling such list and determining such rankings, the organization shall collect and analyze data relating to juvenile delinquency and criminal street gang activity prevention and intervention— 
(1)using the geographic information system and web-based mapping application known as the Socioeconomic Mapping and Resource Topography (SMART) system; 
(2)from the Department of Health and Human Services, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education; and 
(3)from the annual KIDS Count Data Book and other data made available by the KIDS Count initiative of the Annie E. Casey Foundation. 
(c)Use of data by the AdministratorThe list and rankings required by this section shall be provided to the Administrator to be used to provide funds under this Act in the most strategic and effective manner to ensure that resources and services are provided to youth in the communities with the greatest need for such resources and services. 
(d)Limitation on use of collected dataThe information collected and analyzed under this section may not be used for any purpose other than to carry out the purposes of this Act. Such information may not be used for any purpose related to the investigation or prosecution of any person, or for profiling of individuals based on race, ethnicity, socio-economic status, or any other characteristic. 
(e)Authorization and limitation of appropriationsOf the amount appropriated for fiscal year 2010 to carry out this section and subtitle A of title II of this Act (as authorized under section 205), not more than one percent of such amount, or $1,000,000, whichever is less, shall be available to carry out this section. 
IIPROMISE Grants 
200.PurposesThe purposes of the grant programs established under this title are to— 
(1)enable local and tribal communities to assess the unmet needs of youth who are involved in, or are at risk of involvement in, juvenile delinquency or criminal street gangs; 
(2)develop plans appropriate for a community to address those unmet needs with juvenile delinquency and gang prevention and intervention practices; and 
(3)implement and evaluate such plans in a manner consistent with this Act. 
APROMISE Assessment and Planning grants 
201.PROMISE Assessment and Planning grants authorized 
(a)Grants authorizedThe Administrator is authorized to award grants to units of local government and Indian Tribes to assist PROMISE Coordinating Councils with planning and assessing evidence-based and promising practices relating to juvenile delinquency and criminal street gang activity prevention and intervention, especially for youth who are involved in, or who are at risk of involvement in, juvenile delinquency and criminal street gang activity. Such PROMISE Coordinating Councils shall— 
(1)conduct an objective needs and strengths assessment in accordance with section 203; and 
(2)develop a PROMISE Plan in accordance with section 204, based on the assessment conducted in accordance with section 203. 
(b)Grant duration, amount, and allocation 
(1)DurationA grant awarded under this section shall be for a period not to exceed one year. 
(2)Maximum grant amountA grant awarded under this section shall not exceed $300,000. 
(c)Allocation 
(1)Minimum allocationSubject to the availability of appropriations, the Administrator shall ensure that the total funds allocated under this section to units of local governments and Indian tribes in a State shall not be less than $1,000,000. 
(2)Ratable reductionIf the amount made available for grants under this section for any fiscal year is less than the amount required to provide the minimum allocation of funds under paragraph (1) to units of local government and Indian tribes in each State, then the amount of such minimum allocation shall be ratably reduced. 
202.PROMISE Coordinating CouncilsTo be eligible to receive a grant under this subtitle, a unit of local government or an Indian Tribe shall establish a PROMISE Coordinating Council for each community of such unit or Tribe, respectively, for which such unit or Tribe is applying for a grant under this subtitle. Each such community shall include one or more designated geographic areas identified on the list required under section 102(a)(2). The members of such a PROMISE Coordinating Council shall be representatives of public and private sector entities and individuals that— 
(1)shall include, to the extent possible, at least one representative from each of the following: 
(A)the local chief executive’s office; 
(B)a local educational agency; 
(C)a local health agency or provider; 
(D)a local mental health agency or provider, unless the representative under subparagraph (C) also meets the requirements of this subparagraph; 
(E)a local public housing agency; 
(F)a local law enforcement agency; 
(G)a local child welfare agency; 
(H)a local juvenile court; 
(I)a local juvenile prosecutor’s office; 
(J)a private juvenile residential care entity; 
(K)a local juvenile public defender’s office; 
(L)a State juvenile correctional entity; 
(M)a local business community representative; and 
(N)a local faith-based community representative; 
(2)shall include two representatives from each of the following: 
(A)parents who have minor children, and who have an interest in the local juvenile or criminal justice systems; 
(B)youth between the ages of 15 and 24 who reside in the jurisdiction of the unit or Tribe; and 
(C)members from nonprofit community-based organizations that provide effective delinquency prevention and intervention to youth in the jurisdiction of the unit or Tribe; and 
(3)may include other members, as the unit or Tribe determines to be appropriate. 
203.Needs and strengths assessment 
(a)AssessmentEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall conduct an objective strengths and needs assessment of the resources of the community for which such PROMISE Coordinating Council was established, to identify the unmet needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. The PROMISE Coordinating Council shall consult with a research partner receiving a grant under section 302 for assistance with such assessment. Such assessment shall include, with respect to the community for which such PROMISE Coordinating Council was established— 
(1)the number of youth who are at-risk of involvement in juvenile delinquency or street gang activity; 
(2)the number of youth who are involved in juvenile delinquency or criminal street gang activity, including the number of such youth who are at high-risk of continued involvement; 
(3)youth unemployment rates during the summer; 
(4)the number of individuals on public financial assistance (including a breakdown of the numbers of men, women, and children on such assistance), the estimated number of youth who are chronically truant, and the number of youth who have dropped out of school in the previous year; and 
(5)for the year before such assessment, the estimated total amount expended (by the community and other entities) for the incarceration of offenders who were convicted or adjudicated delinquent for an offense that was committed in such community, including amounts expended for the incarceration of offenders in prisons, jails, and juvenile facilities that are located in the United States but are not located in such community; 
(6)a comparison of the amount under paragraph (5) with an estimation of the amount that would be expended for the incarceration of offenders described in such paragraph if the number of offenders described in such paragraph was equal to the national average incarceration rate per 100,000 population; and 
(7)a description of evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention available for youth in the community, including school-based programs, after school programs (particularly programs that have activities available for youth between 3:00 and 6:00 in the afternoon), weekend activities and programs, youth mentoring programs, faith and community-based programs, summer activities, and summer jobs, if any; and 
(8)a description of evidence-based and promising intervention practices available for youth in the community. 
(b)Limitation on use of assessment informationInformation gathered pursuant to this section may be used for the sole purpose of developing a PROMISE Plan in accordance with this subtitle. 
204.PROMISE Plan components 
(a)In generalEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall develop a PROMISE Plan to provide for the coordination of, and, as appropriate, to support the delivery of, evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to youth and families who reside in the community for which such PROMISE Coordinating Council was established. Such a PROMISE Plan shall— 
(1)include the strategy by which the PROMISE Coordinating Council plans to prioritize and allocate resources and services toward the unmet needs of youth in the community, consistent with the needs and available resources of communities with the greatest need for assistance, as determined pursuant to section 102; 
(2)include a combination of evidence-based and promising prevention and intervention practices that are responsive to the needs of the community; 
(3)take into account the cultural and linguistic needs of the community; and 
(4)use approaches that have been shown to be effective at reducing the rates of juvenile delinquency and criminal street gang activity in communities. 
(b)Mandatory componentsEach PROMISE Plan shall— 
(1)include a plan to connect youth identified in paragraphs (1) and (2) of section 203(a) to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; 
(2)identify the amount or percentage of local funds that are available to the PROMISE Coordinating Council to carry out the PROMISE Plan; 
(3)provide strategies to improve indigent defense delivery systems, with particular attention given to groups of children who are disproportionately represented in the State delinquency system and Federal criminal justice system, as compared to the representation of such groups in the general population of the State; 
(4)provide for training (which complies with the American Bar Association Juvenile Justice Standards for the representation and care of youth in the juvenile justice system) of prosecutors, defenders, probation officers, judges and other court personnel related to issues concerning the developmental needs, challenges, and potential of youth in the juvenile justice system, (including training related to adolescent development and mental health issues, and the expected impact of evidence-based practices and cost reduction strategies); 
(5)ensure that the number of youth involved in the juvenile delinquency and criminal justice systems does not increase as a result of the activities undertaken with the funds provided under this subtitle; 
(6)describe the coordinated strategy that will be used by the PROMISE Coordinating Council to provide at-risk youth with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; 
(7)propose the performance evaluation process to be used to carry out section 211(d), which shall include performance measures to assess efforts to address the unmet needs of youth in the community with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and 
(8)identify the research partner the PROMISE Coordinating Council will use to obtain information on evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention, and for the evaluation under section 211(d) of the results of the activities carried out with funds under this subtitle. 
(c)Voluntary componentsIn addition to the components under subsection (b), a PROMISE Plan may include evidence-based or promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the following categories: 
(1)Early childhood development services (such as pre-natal and neo-natal health services), early childhood prevention, voluntary home visiting programs, nurse-family partnership programs, parenting and healthy relationship skills training, child abuse prevention programs, Early Head Start, and Head Start. 
(2)Child protection and safety services (such as foster care and adoption assistance programs), family stabilization programs, child welfare services, and family violence intervention programs. 
(3)Youth and adolescent development services, including job training and apprenticeship programs, job placement and retention training, education and after school programs (such as school programs with shared governance by students, teachers, and parents, and activities for youth between the hours of 3:00 and 6:00 in the afternoon), mentoring programs, conflict resolution skills training, sports, arts, life skills, employment and recreation programs, summer jobs, and summer recreation programs, and alternative school resources for youth who have dropped out of school or demonstrate chronic truancy. 
(4)Heath and mental health services, including cognitive behavioral therapy, play therapy, and peer mentoring and counseling. 
(5)Substance abuse counseling and treatment services, including harm-reduction strategies. 
(6)Emergency, transitional, and permanent housing assistance (such as safe shelter and housing for runaway and homeless youth). 
(7)Targeted gang prevention, intervention, and exit services such as tattoo removal, successful models of anti-gang crime outreach programs (such as street worker programs), and other criminal street gang truce or peacemaking activities. 
(8)Training and education programs for pregnant teens and teen parents. 
(9)Alternatives to detention and confinement programs (such as mandated participation in community service, restitution, counseling, and intensive individual and family therapeutic approaches). 
(10)Pre-release, post-release, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community. 
205.Authorization of appropriationsSubject to the limitation under section 102(e), there are authorized to be appropriated for fiscal year 2010, $300,000,000 to carry out this subtitle and section 102. 
BPROMISE Implementation grants 
211.PROMISE Implementation grants authorized 
(a)PROMISE Implementation grants authorizedThe Administrator of the Office of Juvenile Justice and Delinquency Prevention is authorized to award grants to units of local government and Indian Tribes to assist PROMISE Coordinating Councils with implementing PROMISE Plans (developed pursuant to subtitle A). 
(b)Grant duration and amount 
(1)DurationA grant awarded under this section shall be for a four-year period. 
(2)Maximum grant amountA grant awarded under this section shall not be for more than $10,000,000 per year for each year of the grant period. 
(c)Non-Federal funds requiredFor each fiscal year during the four-year grant period for a grant under this subtitle, each unit of local government or Indian Tribe receiving such a grant for a PROMISE Coordinating Council shall provide, from non-Federal funds, in cash or in kind, 25 percent of the costs of the activities carried out with such grant. 
(d)EvaluationOf any funds provided to a unit of local government or an Indian Tribe for a grant under this subtitle, not more than $100,000 shall be used to provide a contract to a competitively selected organization to assess the progress of the unit or Tribe in addressing the unmet needs of youth in the community, in accordance with the performance measures under section 204(b)(7). 
212.PROMISE Implementation grant application requirements 
(a)Application requiredTo be eligible to receive a PROMISE Implementation grant under this subtitle, a unit of local government or Indian Tribe that received a PROMISE Assessment and Planning grant under subtitle A shall submit an application to the Administrator of the Office of Juvenile Justice and Delinquency Prevention not later than one year after the date such unit of local government or Indian Tribe was awarded such grant under subtitle A, in such manner, and accompanied by such information, as the Administrator, after consultation with the organization under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may require. 
(b)Contents of applicationEach application submitted under subsection (a) shall— 
(1)identify potential savings from criminal justice costs, public assistance costs, and other costs avoided by utilizing evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; 
(2)document— 
(A)investment in evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to be provided by the unit of local government or Indian Tribe; 
(B)the activities to be undertaken with the grants funds; 
(C)any expected efficiencies in the juvenile justice or other local systems to be attained as a result of implementation of the programs funded by the grant; and 
(D)outcomes from such activities, in terms of the expected numbers related to reduced criminal activity; 
(3)describe how savings sustained from investment in prevention and intervention practices will be reinvested in the continuing implementation of the PROMISE Plan; and 
(4)provide an assurance that the local fiscal contribution with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the community for which the PROMISE Coordinating Council was established for each year of the grant period will not be less than the local fiscal contribution with respect to such practices in the community for the year preceding the first year of the grant period. 
213.Grant award guidelines 
(a)Selection and DistributionGrants awarded under this subtitle shall be awarded on a competitive basis. The Administrator shall— 
(1)take such steps as may be necessary to ensure that grants are awarded to units of local governments and Indian Tribes in areas with the highest concentrations of youth who are— 
(A)at-risk of involvement in juvenile delinquency or criminal street gang activity; and 
(B)involved in juvenile delinquency or street gang activity and who are at high-risk of continued involvement; and 
(2)give consideration to the need for grants to be awarded to units of local governments and Indian Tribes in each region of the United States, and among urban, suburban, and rural areas. 
(b)Extension of grant awardThe Administrator may extend the grant period under section 211(b)(1) for a PROMISE Implementation grant to a unit of local government or an Indian Tribe, in accordance with regulations issued by the Administrator. 
(c)Renewal of grant awardSubject to the availability of appropriations, the Administrator may renew a PROMISE Implementation grant to a unit of local government or an Indian Tribe to provide such unit or Tribe with additional funds to continue implementation of a PROMISE Plan. Such a renewal— 
(1)shall be initiated by an application for renewal from a unit of local government or an Indian Tribe; 
(2)shall be carried out in accordance with regulations issued by the Administrator; and 
(3)shall not be granted unless the Administrator determines such a renewal to be appropriate based on the results of the evaluation conducted under section 223(a) with respect to the community of such unit of Tribe for which a PROMISE Coordinating Council was established, and for which such unit or Tribe is applying for renewal. 
214.ReportsNot later than one year after the end of the grant period for which a unit of local government or an Indian Tribe receives a PROMISE Implementation grant, and annually thereafter for as long as such unit or Tribe continues to receive Federal funding for a PROMISE Coordinating Council, such unit or Tribe shall report to the Administrator regarding the use of Federal funds to implement the PROMISE Plan developed under subtitle A. 
215.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle such sums as may be necessary for each of the fiscal years 2011 through 2014. 
CGeneral PROMISE grant provisions 
221.Non-supplanting clauseA unit of local government or Indian Tribe receiving a grant under this title shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. 
222.Grant application review panelThe Administrator of the Office of Juvenile Justice and Delinquency Prevention, in conjunction with the PROMISE Advisory Panel, shall establish and utilize a transparent, reliable, and valid system for evaluating applications for PROMISE Assessment and Planning grants and for PROMISE Implementation grants, and shall determine which applicants meet the criteria for funding, based primarily on a determination of greatest need (in accordance with section 102), with due consideration to other enumerated factors and the indicated ability of the applicant to successfully implement the program described in the application. 
223.Evaluation of PROMISE grant programs 
(a)Evaluation requiredSubject to the availability of appropriations under this title, the Administrator shall, in consultation with the organization under section 223(f)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), provide for an evaluation of the programs and activities carried out with grants under this title. In carrying out this section, the Administrator shall— 
(1)award grants to institutions of higher education (including institutions that are eligible to receive funds under part J of title IV of the Higher Education Act of 1965 (as amended by Public Law 110–84)) to facilitate the evaluation process and measurement of achieved outcomes; 
(2)identify evidence-based and promising practices used by Promise Coordinating Councils under PROMISE Implementation grants that have proven to be effective in preventing involvement in, or diverting further involvement in, juvenile delinquency or criminal street gang activity; and 
(3)ensure— 
(A)that such evaluation is based on the performance standards that are developed by the PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of this Act); 
(B)the development of longitudinal and clinical trial evaluation and performance measurements with regard to the evidence-based and promising practices funded under this title; and 
(C)the dissemination of the practices identified in paragraph (2) to the National Research Center for Proven Juvenile Justice Practices (established under section 301), units of local government, and Indian Tribes to promote the use of such practices by such units and Tribes to prevent involvement in, or to divert further involvement in, juvenile delinquency or criminal street gang activity. 
(b)Results to the National Research Center for Proven Juvenile Justice PracticesThe Administrator shall provide the results of the evaluation under subsection (a) to the National Research Center for Proven Juvenile Justice Practices established under section 301. 
IIIPROMISE Research Centers 
301.Establishment of the National Research Center for Proven Juvenile Justice Practices 
(a)Center establishedSubject to the availability of appropriations, the Administrator shall award a grant to a nonprofit organization with a national reputation for expertise in operating or evaluating effective, evidence-based practices related to juvenile delinquency and criminal street gang activity prevention or intervention to develop a National Research Center for Proven Juvenile Justice Practices. Such Center shall— 
(1)collaborate with institutions of higher education as regional partners to create a best practices juvenile justice information-sharing network to support the programs and activities carried out with grants under title II of this Act; 
(2)collect, and disseminate to PROMISE Coordinating Councils, research and other information about evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to inform the efforts of PROMISE Coordinating Councils and regional research partners and to support the programs and activities carried out with grants under title II of this Act; 
(3)increase the public’s knowledge and understanding of effective juvenile justice practices to prevent crime and delinquency and reduce recidivism; and 
(4)develop, manage, and regularly update an Internet website to disseminate proven practices for successful juvenile delinquency prevention and intervention. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2010 through 2014. 
302.Grants for Regional Research Proven Practices Partnerships 
(a)Grant program authorizedThe Administrator shall, subject to the availability of appropriations, establish a grant program to award grants to institutions of higher education to serve as regional research partners with PROMISE Coordinating Councils that are located in the same geographic region as an institution, in collaboration with the National Research Center for Proven Juvenile Justice Practices authorized under section 301. Regional research partners shall provide research support to such PROMISE Coordinating Councils, including— 
(1)assistance with preparing PROMISE grant applications under title II, including collection of baseline data for such applications; 
(2)assistance with the needs and strengths assessments conducted under section 203; and 
(3)provision of support services to PROMISE grant recipients for data collection and analysis to assess progress under the PROMISE grant. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of the fiscal years 2010 through 2012. 
IVYouth–oriented Policing Services 
401.PurposeThe purpose of this title is to prevent involvement by youth in, and to divert youth from further involvement in, juvenile delinquency and criminal street gang activity by providing funding for youth-oriented community-based law enforcement, through coordination with PROMISE Coordinating Councils and other community-based organizations, to carry out evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention that are aimed at reducing— 
(1)the number of youth who are victims of crime; 
(2)the number of youth who lack proper education and community-based resources, training, and support; 
(3)self-destructive behaviors in youth; 
(4)juvenile delinquency; 
(5)criminal street gang activity; and 
(6)the stop snitching culture pervasive among youth. 
402.DefinitionsIn this title: 
(1)Youth-oriented policing serviceThe term youth-oriented policing service means a strategic effort by a State, local, or tribal law enforcement agency to— 
(A)provide evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and 
(B)use strategies based on the SARA model, in collaboration with community-based public and private organizations, to reduce— 
(i)the number of youth who are victims of crime; and 
(ii)the risks of juvenile delinquency and criminal street gang activity. 
(2)SARA modelThe term SARA model means a problem-solving technique used to organize approaches to recurring problems, which requires action with respect to a problem that includes scanning, analysis, response, and assessment. 
403.Grants to State, local, and tribal law enforcement agencies to hire and train youth-oriented policing officers 
(a)Hiring grants authorizedSubject to the availability of appropriations, the Director of the Office of Community Oriented Policing Services shall award grants to State, local, and tribal law enforcement agencies— 
(1)to hire law enforcement officers as youth-oriented police to work collaboratively with PROMISE Coordinating Councils, other community-based organizations, and youth at high risk of becoming involved in delinquent activities to reduce such risks through specialized training related to— 
(A)youth development; 
(B)investigation of offenses committed by youth; and 
(C)the effectiveness of evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention, as compared to the effectiveness of traditional law enforcement approaches, when dealing with youth; and 
(2)for training and capacity-building of law enforcement agencies related to youth-oriented policing practices and efforts, including— 
(A)carrying out youth-oriented community-based policing activities including systematic needs and strengths assessment, coordination, technology deployment, technical assistance, and problem solving techniques (such as strategies based on the SARA model); and 
(B)working with PROMISE Coordinating Councils to develop effective initiatives and practices that promote healthy youth development and prevent involvement by youth in, or divert further youth involvement in, juvenile delinquency and criminal street gang activity. 
(b)DurationA grant awarded to a law enforcement agency under this section shall be for a 4-year period. 
(c)Maximum grant amountA grant awarded to a law enforcement agency under this section shall not exceed $2,000,000. 
(d)PriorityIn awarding grants under this section, the Director of the Office of Community Oriented Policing Services shall give priority to law enforcement agencies that serve designated geographic areas that are ranked highest in the rankings of such areas determined under section 102, and shall consider whether a law enforcement agency serves a community for which a PROMISE Coordinating Council was established. 
404.Establishment of Center for Youth-oriented Policing 
(a)Grant To establish Center for Youth-oriented PolicingSubject to the availability of appropriations, the Director of the Office of Community Oriented Policing Services shall award a grant, on a competitive basis, to an eligible organization to establish a Center for Youth-oriented Policing to— 
(1)develop a model youth-oriented policing services training program to train representatives from State, regional, and local law enforcement training academies to provide youth-oriented policing services training to law enforcement officers, which shall— 
(A)be based on evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and 
(B)include training related to specialized police services for preventing youth at who are involved in, or who are at high risk of becoming involved in, juvenile delinquency or criminal street gang activity; 
(2)support the adoption of new technologies related to— 
(A)the prioritization of risks related to juvenile delinquency and criminal street gang activity; 
(B)the safety of juveniles in custody; and 
(C)the prevention of gun violence; 
(3)develop, compile, and disseminate to youth-oriented police information about evidence-based and promising practices that are best practices for Youth-oriented Policing Services for preventing and reducing involvement of youth in juvenile delinquency and criminal street gang activity; and 
(4)develop, compile, and disseminate to youth-oriented police— 
(A)information about the stop snitching culture pervasive in many communities in the United States; and 
(B)tactics to counter such culture.  
(b)Eligible organizationIn this section, the term eligible organization means a nonprofit organization that has demonstrated— 
(1)experience in providing training, advice, and support to law enforcement agencies; 
(2)commitment to helping youth avoid delinquency, crime, and involvement with the juvenile and criminal justice systems; 
(3)experience in providing law-abiding alternative life styles to youth who are participating in delinquency and criminal street gang activity, or who are involved with the juvenile or criminal justice systems; and 
(4)ability and commitment to work in partnership with community-based organizations that provide services to reduce juvenile delinquency and criminal street gang activity. 
(c)YOPS Advisory Board 
(1)Board establishedThe Center for Youth-oriented Policing established pursuant to subsection (a) shall establish a Youth-oriented Policing Services Advisory Board to develop an annual work plan for the Center (in accordance with the conditions and requirements of the grant provided under this section). Such Board shall meet at least once each calendar quarter to consider reports of the Center’s activities (including progress made toward accomplishing such work plan), and to approve continuation of or amendment to such work plan. 
(2)MembershipThe membership of the Youth-oriented Policing Services Advisory Board shall— 
(A)be composed of— 
(i)an appointee of the chief executive of the Center for Youth-oriented Policing, who shall serve in an ex-officio capacity; 
(ii)an appointee of the PROMISE Advisory Panel established pursuant to section 223(g) of the Juvenile Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of this Act), who shall serve in an ex-officio capacity; and 
(iii)individuals who are selected by the Center for Youth-oriented Policing from a list of recommended individuals provided by the PROMISE Advisory Panel in accordance with such section 223(g), as follows: 
(I)8 law enforcement officers from international, national, State, and local law enforcement organizations; 
(II)4 juvenile justice administrators (including judges), including 2 administrators from the State level and 2 administrators from the local level; 
(III)4 representatives of community-based organizations that advocate for juveniles, one each from a national, State, local, and tribal organization; and 
(IV)4 individuals who research juvenile crime prevention issues; and 
(B)to the greatest extent possible, have a demographic composition that represents the demographic composition of the population of the United States. 
(3)Term of membershipMembers of the Youth-oriented Policing Services Advisory Board shall serve for 3-year staggered terms. 
405.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $100,000,000 for each of the fiscal years 2010 through 2014, to be made available as follows: 
(1)Such sums as may be necessary in each such fiscal year to carry out the activities of the Center for Youth-oriented Policing established pursuant to section 404, except that such sums shall not exceed $5,000,000 or 10 percent of the total amount appropriated to carry out this title, whichever is less. 
(2)Of the funds remaining for each such fiscal year after sums are made available for under paragraph (1)— 
(A)80 percent shall be available to award grants to carry out the activities in section 403(a)(1); and 
(B)20 percent shall be available to award grants to carry out the activities in section 403(a)(2). 
VEnhanced Federal support of local law enforcement 
AComprehensive gang prevention and relief  
501.Short titleThis subtitle may be cited as Mynisha's Law. 
502.Designation as a comprehensive gang prevention and relief area 
(a)In generalUnits of local government and Indian Tribes with a PROMISE Coordinating Council (established in accordance with subtitle A of title II of this Act) may submit an application to the Administrator for designation as a Comprehensive Gang Prevention and Relief Area in accordance with this section. 
(b)Criteria 
(1)In generalThe Administrator shall establish criteria for reviewing applications submitted under subsection (a) and for evaluating and selecting areas for designation as Comprehensive Gang Prevention and Relief Areas. 
(2)ConsiderationsIn establishing criteria under subsection (a) and evaluating an application for designation as a Comprehensive Gang Prevention and Relief Area, the Administrator shall consider— 
(A)the current and predicted levels of gang crime activity in the area, based on the information collected and analyzed under section 102; 
(B)the extent to which violent crime in the area appears to be related to criminal gang activity; 
(C)the extent to which the area is implementing a PROMISE Plan, or is otherwise already engaged in local or regional collaboration regarding, and coordination of, gang prevention activities; and 
(D)such other criteria as the Administrator determines to be appropriate. 
503.Interagency Gang Prevention Task Force 
(a)In generalIn order to coordinate Federal assistance to Comprehensive Gang Prevention and Relief Areas, the Administrator shall establish an Interagency Gang Prevention Task Force (in this subtitle referred to as the Task Force), consisting of a representative from— 
(1)the Department of Justice; 
(2)the Department of Education; 
(3)the Department of Labor; 
(4)the Department of Health and Human Services; and 
(5)the Department of Housing and Urban Development. 
(b)CoordinationFor each Comprehensive Gang Prevention and Relief Area designated by the Administrator under section 502, the Task Force shall— 
(1)coordinate the activities of the Federal Government to create a comprehensive gang prevention response, focusing on youth through early childhood intervention, at-risk youth intervention, literacy, employment, community policing, and comprehensive community-based programs such as Weed and Seed, Operation Cease Fire, and Homeboy Industries; and 
(2)coordinate such comprehensive gang prevention response with local and regional gang prevention efforts, including PROMISE Coordinating Councils and PROMISE Plans (where such Plans are established). 
(c)ProgramsThe Task Force shall prioritize the needs of Comprehensive Gang Prevention and Relief Areas for funding under— 
(1)the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); 
(2)the Even Start programs under subpart 3 of part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.); 
(3)the Healthy Start Initiative under section 330H of the Public Health Services Act (42 U.S.C. 254c–8); 
(4)the Head Start Act (42 U.S.C. 9831 et seq.); 
(5)the 21st Century Community Learning Centers program under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.); 
(6)the Job Corps program under subtitle C of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.); 
(7)the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); 
(8)the Gang Resistance Education and Training projects under subtitle X of title III of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13921); 
(9)any program administered by the Office of Community Oriented Policing Services; 
(10)the Juvenile Accountability Block Grant program under part R of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee et seq.); 
(11)the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and 
(12)any other program that the Task Force determines to be appropriate. 
(d)Reporting requirements 
(1)In generalNot later than February 1 of each year, the Task Force shall submit to Congress and the Administrator a report on the funding needs and programmatic outcomes for each area designated as a Comprehensive Gang Prevention and Relief Area. 
(2)ContentsEach report under paragraph (1) shall include— 
(A)an evidence-based analysis of the best practices and outcomes among the areas designated as Comprehensive Gang Prevention and Relief Areas; and 
(B)an analysis of the adequacy of Federal funding to meet the needs of each area designated as a Comprehensive Gang Prevention and Relief Area and, if the Task Force identifies any programmatic shortfalls in addressing gang prevention, a request for new funding or reprogramming of existing funds to meet such shortfalls. 
504.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the purposes of this subtitle, including any needs identified by the Task Force as necessary to carry out this subtitle. 
BCommunity and police collaboration 
511.Gang prevention grants 
(a)Authority To Make GrantsThe Office of Community Oriented Policing Services of the Department of Justice may make grants, in accordance with such rules and regulations as the Director may prescribe, to units of local government and Indian Tribes with a PROMISE Coordinating Council (established in accordance with subtitle A of title II of this Act) to enable such PROMISE Coordinating Council to develop community-based programs that provide crime prevention, research, and intervention services that are designed to prevent violence and gang involvement by youthful offenders and at-risk youth. 
(b)Use of Grant AmountsA grant under this section may be used (including through subgrants) for— 
(1)preventing initial gang recruitment and involvement among younger teenagers; 
(2)preventing violence and gang involvement through nonviolent and constructive activities, such as community service programs, development of nonviolent conflict resolution skills, restorative justice programs, employment and legal assistance, family counseling, and other safe, community-based alternatives for crime-involved or high-risk youth; 
(3)developing in-school and after-school gang safety, control, education, and resistance procedures and programs; 
(4)identifying (and disaggregating by race, ethnicity, and gender, where applicable) and addressing early childhood risk factors for violence and gang involvement, including parent training and childhood skills development; 
(5)identifying (and disaggregating by race, ethnicity, and gender, where applicable) and fostering protective factors that buffer children and adolescents from violence, crime, and gang involvement; 
(6)developing and identifying investigative programs designed to deter gang recruitment, involvement, and activities through effective intelligence gathering; 
(7)developing programs and youth centers for first-time, non-violent offenders facing alternative penalties, such as mandated participation in community service, restitution, mentoring, counseling, job training, and education and prevention programs; 
(8)implementing multidisciplinary approaches to combat youth violence and gang involvement through coordinated programs operated by law enforcement and other public, private, and faith-based community organizations for prevention and intervention (including street outreach programs and other peacemaking activities) or coordinated law enforcement activities (including crime mapping strategies that enhance focused crime prevention, intervention, and reintegration strategies for offender reentry); or 
(9)identifying at-risk and high-risk students through home visits organized through joint collaborations between law enforcement, faith-based organizations, schools, health and mental health providers, other community based organizations, and social workers. 
(c)Maximum grantThe amount of a grant under this section may not exceed $1,000,000. 
(d)Annual reportEach recipient of a grant under this section shall submit to the Director, for each year in which funds from a grant received under this section are expended, a report containing— 
(1)a summary of the activities carried out with grant funds during that year; 
(2)an assessment of the effectiveness of the crime prevention, research, and intervention activities of the recipient, based on data collected by the grant recipient; 
(3)a strategic plan for the year following the year described in paragraph (1); 
(4)evidence of consultation and cooperation with local, State, or Federal law enforcement or, if the grant recipient is a government entity, evidence of consultation with an organization engaged in any activity described in subsection (b); and 
(5)such other information as the Director may require. 
(e)DefinitionIn this section, the term units of local government includes sheriffs’ departments, police departments, and local prosecutor offices. 
(f)Authorization of AppropriationsThere are authorized to be appropriated for grants under this section $35,000,000 for each of the fiscal years 2010 through 2014. 
CCity Youth Violence Recovery 
521.Grants to prevent or alleviate the effects of youth violence 
(a)GrantsThe Attorney General, in consultation with the Secretary of Health and Human Services, may award grants to eligible entities to prevent or alleviate the effects of youth violence in eligible urban communities by providing violence-prevention education, mentoring, counseling, and mental health services to children and adolescents in such communities. 
(b)PriorityIn awarding grants under this section, the Attorney General shall give priority to applicants that agree to use the grant in one or more eligible urban communities that lack the monetary or other resources to address youth violence. 
(c)LimitationThe Attorney General may not make a grant to an eligible entity under this section unless the entity agrees to use not more than 15 percent of the funds provided through the grant for violence-prevention education. 
(d)DefinitionsIn this section: 
(1)The term eligible entity means a partnership between a State mental health authority and one or more local public or private providers, such as a local agency, State agency, educational institution, or nonprofit or for-profit organization. 
(2)The term eligible urban community means an urban community with a high or increasing incidence of youth violence. 
(e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2010 through 2014. 
VIPRECAUTION Act 
601.Short titleThis title may be cited as the Prevention Resources for Eliminating Criminal Activity Using Tailored Interventions in Our Neighborhoods Act of 2009, or the PRECAUTION Act of 2009. 
602.PurposesThe purposes of this title are to— 
(1)establish a commitment on the part of the Federal Government to provide leadership on effective and culturally-appropriate crime prevention and intervention strategies, including strategies that are responsive to gender-specific needs; 
(2)further the integration of crime prevention and intervention strategies into traditional law enforcement practices of State and local law enforcement offices around the country; 
(3)develop a plain-language, implementation-focused assessment of those current crime and delinquency prevention and intervention strategies that are supported by rigorous evidence; 
(4)provide additional resources to the National Institute of Justice to administer research and development grants for promising crime prevention and intervention strategies; 
(5)develop recommendations for Federal priorities for crime and delinquency prevention and intervention research, development, and funding that may augment important Federal grant programs, including the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), grant programs administered by the Office of Community Oriented Policing Services of the Department of Justice, grant programs administered by the Office of Safe and Drug-Free Schools of the Department of Education, and other similar programs; and 
(6)reduce the costs that rising violent crime imposes on interstate commerce. 
603.DefinitionsIn this title, the following definitions shall apply: 
(1)CommissionThe term Commission means the National Commission on Public Safety Through Crime Prevention established under section 604(a). 
(2)Rigorous evidenceThe term rigorous evidence means evidence generated by scientifically valid forms of outcome evaluation, particularly randomized trials (where practicable). 
(3)SubcategoryThe term subcategory means 1 of the following categories: 
(A)Family and community settings (including public health-based strategies). 
(B)Law enforcement settings (including probation-based strategies). 
(C)School settings (including anti-gang and general anti-violence strategies). 
(4)Top-tierThe term top-tier means any strategy supported by rigorous evidence of the sizable, sustained benefits to participants in the strategy or to society. 
604.National Commission on Public Safety Through Crime and Delinquency Prevention 
(a)EstablishmentThere is established a commission to be known as the National Commission on Public Safety Through Crime and Delinquency Prevention. 
(b)Members 
(1)In generalThe Commission shall be composed of 9 members, of whom— 
(A)3 shall be appointed by the President; 
(B)2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the same party as the President, in which case 1 shall be appointed by the Speaker of the House of Representatives and 1 shall be appointed by the minority leader of the House of Representatives; 
(C)1 shall be appointed by the minority leader of the House of Representatives (in addition to any appointment made under subparagraph (B)); 
(D)2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the same party as the President, in which case 1 shall be appointed by the majority leader of the Senate and 1 shall be appointed by the minority leader of the Senate; and 
(E)1 member appointed by the minority leader of the Senate (in addition to any appointment made under subparagraph (D)). 
(2)Persons eligible 
(A)In generalEach member of the Commission shall be an individual who has knowledge or expertise in matters to be studied by the Commission. 
(B)Required representativesAt least— 
(i)2 members of the Commission shall be social scientists with experience implementing or interpreting rigorous, outcome-based trials; 
(ii)2 members of the Commission shall be law enforcement practitioners; and 
(iii)2 members of the Commission shall be youth delinquency prevention or intervention practitioners. 
(3)Consultation requiredThe President, the Speaker of the House of Representatives, the minority leader of the House of Representatives, and the majority leader and minority leader of the Senate shall consult prior to the appointment of the members of the Commission to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission. 
(4)TermEach member shall be appointed for the life of the Commission. 
(5)Time for initial appointmentsThe appointment of the members shall be made not later than 60 days after the date of enactment of this Act. 
(6)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made, and shall be made not later than 60 days after the date on which the vacancy occurred. 
(c)Operation 
(1)ChairpersonAt the initial meeting of the Commission, the members of the Commission shall elect a chairperson from among its voting members, by a vote of 2/3 of the members of the Commission. The chairperson shall retain this position for the life of the Commission. If the chairperson leaves the Commission, a new chairperson shall be selected, by a vote of 2/3 of the members of the Commission. 
(2)MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission shall take place not later than 30 days after the date on which all the members of the Commission have been appointed. 
(3)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, and the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission. 
(4)RulesThe Commission may establish by majority vote any other rules for the conduct of Commission business, if such rules are not inconsistent with this title or other applicable law. 
(d)Public hearings 
(1)In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this section. 
(2)Focus of hearingsThe Commission shall hold at least 3 separate public hearings, each of which shall focus on 1 of the subcategories. 
(3)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Commission. 
(e)Comprehensive study of evidence-based crime and delinquency prevention and intervention strategies 
(1)In generalThe Commission shall carry out a comprehensive study of the effectiveness of crime and delinquency prevention and intervention strategies, organized around the 3 subcategories. 
(2)Matters includedThe study under paragraph (1) shall include— 
(A)a review of research on the general effectiveness of incorporating crime and delinquency prevention and intervention strategies into an overall law enforcement plan; 
(B)an evaluation of how to more effectively communicate the wealth of social science research to practitioners; 
(C)a review of evidence regarding the effectiveness of specific crime prevention and intervention strategies, focusing on those strategies supported by rigorous evidence; 
(D)an identification of— 
(i)promising areas for further research and development; and 
(ii)other areas representing gaps in the body of knowledge that would benefit from additional research and development; 
(E)an assessment of the best practices for implementing prevention and intervention strategies; 
(F)an assessment of the best practices for gathering rigorous evidence regarding the implementation of intervention and prevention strategies; and 
(G)an assessment of those top-tier strategies best suited for duplication efforts in a range of settings across the country. 
(3)Initial report on top-tier crime and delinquency prevention and intervention strategies 
(A)DistributionNot later than 18 months after the date on which all members of the Commission have been appointed, the Commission shall submit a public report on the study carried out under this subsection to— 
(i)the President; 
(ii)Congress; 
(iii)the Attorney General; 
(iv)the Chief Federal Public Defender of each district; 
(v)the chief executive of each State; 
(vi)the Director of the Administrative Office of the Courts of each State; 
(vii)the Director of the Administrative Office of the United States Courts; and 
(viii)the attorney general of each State. 
(B)ContentsThe report under subparagraph (A) shall include— 
(i)the findings and conclusions of the Commission; 
(ii)a summary of the top-tier strategies, including— 
(I)a review of the rigorous evidence supporting the designation of each strategy as top-tier; 
(II)a brief outline of the keys to successful implementation for each strategy; and 
(III)a list of references and other information on where further information on each strategy can be found; 
(iii)recommended protocols for implementing crime and delinquency prevention and intervention strategies generally; 
(iv)recommended protocols for evaluating the effectiveness of crime and delinquency prevention and intervention strategies; and 
(v)a summary of the materials relied upon by the Commission in preparation of the report. 
(C)Consultation with outside authoritiesIn developing the recommended protocols for implementation and rigorous evaluation of top-tier crime and delinquency prevention and intervention strategies under this paragraph, the Commission shall consult with the Committee on Law and Justice at the National Academy of Science and with national associations representing the law enforcement, social science, and juvenile justice professions, including the National Sheriffs' Association, the Police Executive Research Forum, the International Association of Chiefs of Police, the Consortium of Social Science Associations, and the American Society of Criminology. 
(f)Recommendations regarding dissemination of the innovative crime and delinquency prevention and intervention strategy grants 
(1)Submission 
(A)In generalNot later than 30 days after the date of the final hearing under subsection (d) relating to a subcategory, the Commission shall provide the Director of the National Institute of Justice with recommendations on qualifying considerations relating to that subcategory for selecting grant recipients under section 605. 
(B)DeadlineNot later than 13 months after the date on which all members of the Commission have been appointed, the Commission shall provide all recommendations required under this subsection. 
(2)Matters includedThe recommendations provided under paragraph (1) shall include recommendations relating to— 
(A)the types of strategies for the applicable subcategory that would best benefit from additional research and development; 
(B)any geographic or demographic targets; 
(C)the types of partnerships with other public or private entities that might be pertinent and prioritized; and 
(D)any classes of crime and delinquency prevention and intervention strategies that should not be given priority because of a pre-existing base of knowledge that would benefit less from additional research and development. 
(g)Final report on the results of the innovative crime and delinquency prevention and intervention strategy grants 
(1)In generalFollowing the close of the 3-year implementation period for each grant recipient under section 605, the Commission shall collect the results of the study of the effectiveness of that grant under section 605(b)(3) and shall submit a public report to the President, the Attorney General, Congress, the chief executive of each State, and the attorney general of each State describing each strategy funded under section 605 and its results. This report shall be submitted not later than 5 years after the date of the selection of the chairperson of the Commission. 
(2)Collection of information and evidence regarding grant recipientsThe Commission’s collection of information and evidence regarding each grant recipient under section 605 shall be carried out by— 
(A)ongoing communications with the National Institute of Justice; 
(B)a review of the data generated by the study monitoring the effectiveness of the strategy; and 
(C)other means as necessary. 
(3)Matters includedThe report submitted under paragraph (1) shall include a review of each strategy carried out with a grant under section 605, detailing— 
(A)the type of crime or delinquency prevention or intervention strategy; 
(B)where the activities under the strategy were carried out, including geographic and demographic targets; 
(C)any partnerships with public or private entities through the course of the grant period; 
(D)the type and design of the effectiveness study conducted under section 605(b)(3) for that strategy; 
(E)the results of the effectiveness study conducted under section 605(b)(3) for that strategy; 
(F)lessons learned regarding implementation of that strategy or of the effectiveness study conducted under section 605(b)(3), including recommendations regarding which types of environments might best be suited for successful replication; and 
(G)recommendations regarding the need for further research and development of the strategy. 
(h)Personnel matters 
(1)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Commission. 
(2)Compensation of membersMembers of the Commission shall serve without compensation. 
(3)Staff 
(A)In generalThe chairperson of the Commission may, without regard to the civil service laws, rules, and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(B)CompensationThe chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(4)Detail of Federal employeesWith the affirmative vote of 2/3 of the members of the Commission, any Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges. 
(i)Contracts for research 
(1)National institute of justiceWith a 2/3 affirmative vote of the members of the Commission, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out its duties under this title. The National Institute of Justice may contract with the researchers and experts selected by the Commission to provide funding in exchange for their services. 
(2)Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into contracts with other entities or organizations for research necessary to carry out the duties of the Commission under this section. 
(j)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section. 
(k)TerminationThe Commission shall terminate on the date that is 30 days after the date on which the Commission submits the last report required by this section. 
605.Innovative crime and delinquency prevention and intervention strategy grants 
(a)Grants authorizedThe Director of the National Institute of Justice may make grants to public and private entities to fund the implementation and evaluation of innovative crime or delinquency prevention or intervention strategies. The purpose of grants under this section shall be to provide funds for all expenses related to the implementation of such a strategy and to conduct a rigorous study on the effectiveness of that strategy. 
(b)Grant distribution 
(1)PeriodA grant under this section shall be made for a period of not more than 3 years. 
(2)AmountThe amount of each grant under this section— 
(A)shall be sufficient to ensure that rigorous evaluations may be performed; and 
(B)shall not exceed $2,000,000. 
(3)Evaluation set-aside 
(A)In generalA grantee shall use not less than $300,000 and not more than $700,000 of the funds from a grant under this section for a rigorous study of the effectiveness of the strategy during the 3-year period of the grant for that strategy, including outcome measures disaggregated by race, ethnicity, and gender. 
(B)Methodology of studyEach study conducted under subparagraph (A) shall use an evaluator and a study design approved by the National Institute of Justice. Approval of such an evaluator and study design shall be required before a grant is awarded to an entity under this section. 
(4)Date of awardNot later than 6 months after the date of receiving recommendations relating to a subcategory from the Commission under section 604(f), the Director of the National Institute of Justice shall award all grants under this section relating to that subcategory. 
(5)Type of grantsOne-third of the grants made under this section shall be made in each subcategory. In distributing grants, the recommendations of the Commission under section 604(f) shall be considered. 
(6)Authorization of appropriationsThere are authorized to be appropriated $18,000,000 to carry out this subsection. 
(c)ApplicationsA public or private entity desiring a grant under this section shall submit an application at such time, in such manner, and accompanied by such information as the Director of the National Institute of Justice may reasonably require. 
VIIAdditional improvements to juvenile justice 
701.Youth Victim and Witness Assistance Program 
(a)In GeneralSection 31702(5) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13862(5)) is amended by inserting , including juvenile witness and victim protection programs, after victim protection programs.   
(b)Authorization of AppropriationsSection 31707 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13867) is amended to read as follows: 
 
31707.Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each of the fiscal years 2010 through 2014 to carry out this subtitle.. 
702.Expansion and reauthorization of the Mentoring Initiative for system-involved youth 
(a)ExpansionSection 261(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5665(a)) is amended by adding at the end the following: Within 6 months of the date of enactment of the Youth PROMISE Act, the Administrator shall expand the number of sites receiving such grants from 4 to 12.. 
(b)Authorization of ProgramSection 299(c) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671(c)) is amended— 
(1)by striking There are authorized and inserting the following: 
 
(1)In generalThere are authorized; and 
(2)by adding at the end the following: 
 
(2)Authorization of appropriations for mentoring initiativeThere are authorized to be appropriated to carry out the Mentoring Initiative for System-Involved Youth Program under part E $4,800,000 for each of fiscal years 2010 through 2014.. 
703.Study on adolescent development and sentences in the Federal system 
(a)In GeneralThe United States Sentencing Commission shall conduct a study to examine the appropriateness of sentences for minors in the Federal system. 
(b)ContentsThe study conducted under subsection (a) shall— 
(1)incorporate the most recent research and expertise in the field of adolescent brain development and culpability; 
(2)evaluate the toll of juvenile crime, particularly violent juvenile crime, on communities; 
(3)consider the appropriateness of life sentences without possibility for parole for minor offenders in the Federal system; and 
(4)evaluate issues of recidivism by juveniles who are released from prison or detention after serving determinate sentences. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the United States Sentencing Commission shall submit to Congress a report regarding the study conducted under subsection (a), which shall— 
(1)include the findings of the Commission; 
(2)describe significant cases reviewed as part of the study; and 
(3)make recommendations, if any. 
(d)Revision of GuidelinesIf determined appropriate by the United States Sentencing Commission after completing the study under subsection (a), the Commission may, pursuant to its authority under section 994 of title 28, United States Code, establish or revise guidelines and policy statements, as warranted, relating to the sentencing of minors. 
704.Partnerships with professional athletic leagues 
(a)In generalThe Attorney General may establish a program to provide for a youth initiative to end youth violence and other youth crime in collaboration with professional sports leagues and players in the United States, which may include the National Football League, National Basketball Association, Major League Baseball, Major League Soccer, and other professional sports organizations. 
(b)Study 
(1)In generalTo the extent that the program under subsection (a) is established, not later than 1 year after the date of the enactment of this Act, the Attorney General shall conduct a study of the potential for reducing youth violence and other youth crime through collaborations with professional sports organizations and players in the United States, such as the National Football League, National Basketball Association, Major League Baseball, and Major League Soccer. 
(2)ContentsThe study conducted under paragraph (1) shall— 
(A)identify and describe all efforts undertaken by professional sports organizations and players in the United States to reduce youth crime; and 
(B)include a description of the progress of these efforts in achieving the goal of reducing youth violence and other youth crime.  
(c)ReportIn the case a study is conducted under subsection (b), not later than 1 year after the date of the enactment of this Act, the Attorney General shall submit to Congress a report on such study, which shall— 
(1)include the findings of the Attorney General; 
(2)describe significant programs reviewed as part of the study; and 
(3)make recommendations, if any. 
 
 
December 22, 2010 
The  Committees on Education and Labor, Energy and Commerce, and Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
